Name: Commission Regulation (EEC) No 2716/83 of 29 September 1983 abolishing the countervailing charge on certain varieties of plums originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 83 No L 268 /31Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2716/83 of 29 September 1983 abolishing the countervailing charge on certain varieties of plums originating in Romania for six consecutive working days ; whereas the condi ­ tions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervai ­ ling charge on imports of these plums originating in Romania can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2628/83 of 20 September 1983 (3) introduced a countervailing charge on certain varieties of plums originating in Romania ; Whereas for varieties classed in group II of this product originating in Romania there were no prices HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2628/83 is hereby repealed . Article 2 This Regulation shall enter into force on 30 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 198 , 21 . 7 . 1983, p. 2 . (3 OJ No L 260 , 21 . 9 . 1983 , p. 12 .